Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 2, 8-12, 14-16, and 21 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Finkelstein et al. (US 2015/0293021 A1).
Regarding claim 2, Finkelstein et al. teach an integrated device (note “integrated” in para. 0018 and 0045) comprising: a substrate (552 in fig. 4E); a waveguide (e.g., waveguide 118 shown fig. 1 and 3E; also note “planar waveguide” mentioned in para. 0055) having a first side (lower side) facing the substrate (150 in fig. 1 and 3E) and a second side (upper side) opposite the first side (as clearly shown in fig. 1 and 3E); and a plurality of metal layers (collectively labeled 558 in fig. 4E), wherein a first metal layer of the plurality of metal layers (e.g., the lowermost “metal” layer in fig. 4E) is positioned at a distance closer to the substrate than the first side of the waveguide (in fig. 4E, the waveguide would be above the metal layers in the same manner as those shown in fig. 3E); and wherein adjacent metal layers of the plurality of metal layers are electrically connected (note that the metal layers are said to be configured to support a plurality of electrical signals (note para. 0125 teaches that metal layers 560a and 568 form a storage capacitor whose charge is read out), which implies that these two adjacent metal layers are electrically connected).
Regarding claim 8, Finkelstein et al. teach a cladding layer; and at least one sample well disposed in the cladding layer (as shown in fig. 3G).
Regarding claim 9, Finkelstein et al. teach that the first metal layer of the plurality of metal layers is at least partially disposed in the cladding layer (e.g., as shown in fig. 3G).
Regarding claim 10, Finkelstein et al. teach at least one grating coupler configured to receive excitation energy from an excitation source separate from the integrated device and to direct excitation energy to the waveguide (see para. 0056, 0059, and 0084).
Regarding claim 11, Finkelstein et al. a reflector (249) configured to reflect excitation energy towards the at least one grating coupler (see para. 0087).
Regarding claim 12, Finkelstein et al. teach a splitter structure configured to receive excitation energy from the at least one grating coupler and direct excitation energy to a plurality of waveguides (see para. 0059 and 0084).
Regarding claim 14, Finkelstein et al. teach that the first metal layer of the plurality of metals layers at least partially overlaps a second metal layer of the plurality of metal layers (as shown in fig. 3G, for example).
Regarding claim 15, Finkelstein et al. teach a dielectric layer (e.g., 148), wherein the dielectric layer is disposed between the substrate and at least one metal layer of the plurality of metal layers (as shown in fig. 3C for example).
Regarding claim 16, Finkelstein et al. teach a method of forming an integrated device (note “integrated” in para. 0018 and 0045) comprising: forming a waveguide (e.g., waveguide 118 shown fig. 1 and 3E; also note “planar waveguide” mentioned in para. 0055) over a substrate (150 in fig. 1 and 3E), the waveguide having a first side (lower side) facing the substrate and a second side (upper side) opposite the first side (as clearly shown in fig. 1 and 3E); and forming a plurality of metal layers (collectively labeled 558 in fig. 4E)  over the substrate, wherein a first metal layer of the plurality of metal layers (e.g., the lowermost “metal” layer in fig. 4E) is positioned at a distance closer to the substrate than the first side of the waveguide (in fig. 4E, the waveguide would be above the metal layers in the same manner as those shown in fig. 3E), and wherein adjacent metal layers of the plurality of metal layers are electrically connected (note para. 0125 teaches that metal layers 560a and 568 form a storage capacitor whose charge is read out), which implies that these two adjacent metal layers are electrically connected).
Regarding claim 21, Finkelstein et al. teach forming a cladding layer over the waveguide; and selectively etching the cladding layer to form a sample well (as shown in fig. 3G).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over by Finkelstein et al. (US 2015/0293021 A1).
Regarding claim 13, Finkelstein et al. teach the integrated device of claim 12, as discussed above, but fail to teach that the splitter structure includes a star coupler, a sliced grating coupler, or at least one multi-mode interference splitter.  However, these kinds of splitter structures are notoriously old in the art for use in integrated devices. Persons having ordinary skill in the art would have included at least one of these kinds of splitter structures for the splitter structure taught by Finkelstein et al. since the optical properties of these structures are well known and using them would have provided predictable results.   Persons having ordinary skill in the art would also have been motivated by cost and availability of the various alternative splitter structures.

Claims 7 and 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over by Finkelstein et al. (US 2015/0293021 A1) in view of Chen et al.  (US 2016/0211390 A1).
Regarding claim 7, Finkelstein et al. teach the integrated device of claim 2, as discussed above, but fails to teach that the adjacent metal layers of the plurality of metal layers are electrically connected through one or more vias.  Chen et al. teach connecting metal layers in an integrated device using vias (e.,g, 142 in fig. 1A).  It would have been obvious to persons having ordinary skill in the art to incorporate vias into the integrated device of Finkelstein et al because Chen et al. teach that vias are useful for making electrical contact between various layers of an integrated device (e.g., see para. 0052 et seq.).
Regarding claim 17, Finkelstein et al. teach the integrated device of claim 16, as discussed above, but fails to teach forming one or more vias between the adjacent metal layers of the plurality of metal layers. Chen et al. teach connecting metal layers in an integrated device using vias (e.,g, 142 in fig. 1A). It would have been obvious to persons having ordinary skill in the art to incorporate vias into the integrated device of Finkelstein et al because Chen et al. teach that vias are useful for making
Regarding claim 18, Finkelstein et al. teach the integrated device of claim 16, as discussed above, but fails to teach forming one or more vias between the substrate and at least one metal layer of the plurality of metal layers.  Chen et al. teach connecting metal layers in an integrated device using vias (e.,g, 142 in fig. 1A). It would have been obvious to persons having ordinary skill in the art to incorporate vias into the integrated device of Finkelstein et al because Chen et al. teach that vias are useful for making
Regarding claim 19, Finkelstein et al. and Chen et al. combined as noted above regarding claim 18 would also provide for forming a dielectric layer between the at least one metal layer and the substrate so as to include the dielectric layer (148) and metal layers of Finkelstein et al. (arranged as shown in fig. 3C) using the vias (142) taught by Chen et al. 
Regarding claim 20, Finkelstein et al. and Chen et al. combined as noted above regarding claim 19 would also provide forming the one or more vias between the substrate and the at least one metal layer by etching at least a portion of the dielectric layer to form an opening; and filling the opening with a metal (since this is how the vias (142) of Chen et al. would need to be formed when used as discussed above).


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 2-3 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 18 and 19 of U.S. Patent No. US 11,226,290 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because of the following reasons.
Claim 2 of the present application is anticipated and covered by claim 18 of the patent for the same limitations common to both claims.
Claim 3 of the present application if covered by claim 19 of the patent since they recite the same limitations therein.

Claims 4-6 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 18-19 of U.S. Patent No. US 11,226,290 B2 in view of Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over by Finkelstein et al. (US 2015/0293021 A1).
Regarding claim 4 of the present application, claims 18-19 of the patent fail to recite a sensor configured to receive emission energy emitted by the sample located in the sample well.  Finkelstein et al. teach a recite a sensor configured to receive emission energy emitted by the sample located in the sample well (e.g., see fig. 3E).  it would have been obvious to persons having ordinary skill in the art to incorporate the sensor of Finkelstein et al. into the integrated device of patent claims 18 and 19 because this would have clearly provided for detection of the optical properties of the sample.
Regarding claim 5 of the present application, incorporating the sensor as discussed above would have included having the sensor electrically connected to at least one metal layer of the plurality of metal layers since that is taught by Finkelstein et al. (e.g., as shown in fig. 4E).

Regarding claim 6 of the present application, incorporating the sensor as discussed above would have included having at least one metal layer and the sensor are each electrically connected to the substrate since that is taught by Finkelstein et al. (e.g., as shown in fig. 4E).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  The additional references made of record include US patent and patent publications cited in the parent cases to the present case.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN R. LEE whose telephone number is (571)272-2477. The examiner can normally be reached Monday - Friday, 8:00 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Georgia Epps can be reached on (571) 272- 2328. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOHN R LEE/Primary Examiner, Art Unit 2878